ON JOINT MOTION OF PARTIES TO DISMISS APPEAL
DUNAGAN, Chief Justice.
This is a suit on a credit card. Sears, Roebuck & Company sued Waldo Duke for the price of merchandise sold to an imposter using the Sears credit card issued to Duke.
This Court earlier reversed and remanded the cause to the trial court. 433 S.W.2d 919. The Supreme Court granted a writ of error and subsequently reversed and remanded the cause to this Court for further proceedings consistent with its opinion. 441 S.W.2d 521.
This Court on September 25, 1969, again reversed and remanded the cause to the trial court for a new trial.
On October 9, 1969, Sears, Roebuck & Company, appellee, timely filed with this Court its motion for rehearing. Pending hearing of the motion, the parties have filed a joint motion requesting that the Court’s opinion and judgment of September 25, 1969, be withdrawn, set aside and held for naught, asserting in their motion that all matters in controversy have been compromised and settled and that the appeal be dismissed.
The cause is moot. United Services Automobile Association v. Lederle, 400 S.W.2d 749 (S.Ct., 1966) ; 4 Tex.Jur.2d, page 205, Sec. 702. The motion is granted. Accordingly, the opinion delivered by this Court on September 25, 1969, and judgment thereon is withdrawn, set aside and held for naught. It is further ordered that the motion for rehearing and the appeal be dismissed.
Appeal dismissed.